COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judge Bumgardner and Senior Judge Hodges


SUSAN ELAINE MANOLA
                                                                 MEMORANDUM OPINION*
v.     Record No. 2367-03-4                                          PER CURIAM
                                                                     JUNE 29, 2004
FAIRFAX COUNTY SCHOOL BOARD


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Kathleen G. Walsh, on brief), for appellant.

                 (Michael N. Salveson; Hunton & Williams, LLP, on brief), for
                 appellee.


       Susan Elaine Manola (claimant) appeals a decision of the Workers’ Compensation

Commission finding that she failed to prove the medical treatment rendered by Dr. Stephen M.

Levin from November 2000 through July 16, 2001, constituted reasonable and necessary medical

attention within the meaning of the Workers’ Compensation Act. We have reviewed the record

and the commission’s opinion and find no reversible error. Accordingly, we affirm for the

reasons stated by the commission in its final opinion. See Manola v. Fairfax (County of) School

Board, VWC File No. 199-88-11 (Aug. 8, 2003). We dispense with oral argument and

summarily affirm because the facts and legal contentions are adequately presented in the

materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.1

                                                                                          Affirmed.


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
         Because we summarily affirm the commission’s decision, we will assume, without
deciding, that claimant timely filed her notice of appeal.